Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1 and 13:

(From Claim 1): “at the time of startup of the engine, a control is performed in which the opening degree of the intake air diverging path side flow rate control valve is fully closed, and the opening degree of the exhaust air diverging path side flow rate control valve is fully opened”

(From Claim 13): “at the time of start-up of the engine, the opening degree of the intake air main path side flow rate control valve is fully opened, the opening degree of the intake air diverging path side flow rate control valve is fully closed, the opening degree of the exhaust air main flow path side flow rate control valve is fully closed, and the opening degree of the exhaust air diverging path side flow rate control valve is fully opened”

It is well known in the art, in general, to control the temperature of intake air (including doing so via exhaust heat); for example, see Chmela et al. (US Pub No 2002/0040708) and Nogawa et al. (US Pub No 2013/0247847) and the previous rejection of 16 November 2020. However, the prior art does not anticipate nor render obvious the specific control valve positions during startup as is now recited in both independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.